Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00764-CV

   Ronald GUTIERREZ Individually, R.G.&C. Automotive, Inc., and G&C Total Care, Inc.,
                                     Appellants

                                                  v.

                                     Joceline NOLLKAMPER,
                                              Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-13097
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 23, 2014

DISMISSED FOR LACK OF PROSECUTION

           A filing fee of $195.00 was due from appellants when this appeal was filed but was not

paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208

(West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE

SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL

ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013).         The clerk of the court

notified appellants of this deficiency in a letter dated October 31, 2014, and stated the fee must be
                                                                                     04-14-00764-CV


remitted no later than November 14, 2014. The fee was not paid. Rule 5 of the Texas Rules of

Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay —
       at the time an item is presented for filing — whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       Accordingly, on November 25, 2014, this court ordered appellants to either (1) pay the

applicable filing fee or (2) provide written proof to this court that they are excused by statute or

the Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that

indigent party who complies with provisions of that rule may proceed without advance payment

of costs). Our order informed appellants that if they failed to provide such written proof within

the time ordered, this appeal would be dismissed. See TEX. R. APP. P. 42.3. Appellants have not

responded. Accordingly, this appeal is dismissed. Costs of appeal are assessed against appellants.


                                                 PER CURIAM




                                                -2-